Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-17 are pending and claims 1-10 and 17 are withdrawn.
Election/Restrictions
Claims 1-10 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021. The examiner does not that claim 17 does not depend from claim 11, but from claim 1, and though applicant did not specify the election was made without traverse, no arguments were made in the response. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 includes the limitation “an agricultural field” in line 4, this is double inclusion of the agricultural field already claimed in claim 11 line 5. 
16 recites the limitation "the fourth projection" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jensen (U.S. 5,971,295).
With respect to claim 11, Jensen discloses An agricultural vehicle (figure 1a) comprising: a chassis (12/22); wheels supporting the chassis (figure 1a) for moving the vehicle (figure 1a); an application boom (30) coupled to the chassis (figure 1a, the boom 30 has frame 22, frame 22 is affixed with 12) and configured to deliver agricultural product to an agricultural field (abstract), the application boom having a boom arm (arms of 30, two one on each side) including a longitudinal mount (see figure 9), the longitudinal mount including a first projection (figure 9, at 270), a second multi-lip projection (figure 9, having the upper projection 272 and one of the two 265s), and a third projection (the second 265), the second multi-lip projection having a first lip and a second lip (270 being one and the 265 adjacent it being the other); a first attachment fastened to the first projection and the first lip (where 
With respect to claim 12, Jensen discloses an application system including a product tank (24) supported by the chassis (12/22) and storing a volume of the agricultural product (fluid within 24 noted being pesticide or a fungicide) for delivery onto an agricultural field, a nozzle body (240 noted coupled with 236) mounted to the longitudinal mount (see figure 9), and a piping system for delivering the agricultural product to the nozzle body (245).
With respect to claim 14, Jensen discloses the application boom includes a longitudinal truss member (264), and wherein the longitudinal truss member includes the longitudinal mount (the truss being the entire element of which the mount is a part of).
With respect to claim 15, Jensen discloses the application boom includes a longitudinal truss member (being what’s seen in figure 9) and a longitudinal extrusion member (273), and wherein the longitudinal extrusion member includes the longitudinal mount (as seen in figure 9).
With respect to claim 16, Jensen discloses the first attachment includes a first fastener (the sides of 236, as it is noted fixed in with the device to hold with 272 and 270, column 15 rows 50+) having a first opposed surface to a portion of the first projection (the side of 236 against 272) and a second opposed surface to a portion of the first lip (figure 9, #236 against 270), and the second attachment (260) includes a second fastener (its noted ends) having a third opposed surface to a portion of the fourth projection (figure 9, against one of the two elements of 265(the other of the two being the noted third projection) and a fourth opposed surface to a portion of the second lip (the other end of 268 against the 265 adjacent 270).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasne (U.S. 2020/0085031) in view of Zhang (U.S. 2014/0260083).
With respect to claim 11, Lasne discloses An agricultural vehicle (paragraphs 0001-0003 discloses the noted bar is used in the field of agriculture, such as with a tractor) comprising: a chassis (tractor chassis); wheels (wheels of a tractor) supporting the chassis for moving the vehicle (being a tractor); an application boom (having boom arm, see figure 1-4)  coupled to the chassis (the frame/chassis of the tractor, again implied see above rejection as such affixation of the bar to the vehicle is well-known) and configured to deliver agricultural product to an agricultural field (paragraph 0003), the application boom having a boom arm (#1) including a longitudinal mount (where 5 is), the longitudinal mount including a first projection and a third projection (figure 3, the sides noted at 43 and 4 are indicting, both sides having projections), a first attachment (one of the #11’s) fastened to the first projection (see figure 4, as the attachments are affixed within 5 hanging from 43/4); and a second attachment fastened to the third projection (a different #11, affixed within #5), but fails to disclose a second multi lip projection, having the first lip and second lip such that the first attachment is also fastened to the first lip and the second attachment is fastened to the second lip. . 
Zhang, figure 72, discloses an attachment frame wherein the attachment of 504, 506, and 62 occurs with 4 noted outer projections, where there are noted a first and second projection on the upper left corner of #10 and a note protection being referred to as the multi lip in the top right having a first and second lip), allowing for not only a hanger in a frame assembly to occur, but for fixation of the device within the noted groove as well (paragraph 0134) and noted improved secured fitting within the groove (paragraph 0005). 

With respect to claim 12, Lasne discloses further comprising an application system including a product tank (paragraph 0059) supported by the chassis (paragraph 0003) and storing a volume of the agricultural product for delivery onto an agricultural field (paragraph 0059), a nozzle body (11) mounted to the longitudinal mount (paragraph 0059), and a piping system for delivering the agricultural product to the nozzle body (paragraph 0059).  
With respect to claim 13, Lasne discloses the nozzle body is mounted to the first projection and a fourth projection (as shown in Zhang there is a forth bottom projection which projections downward that the device is pressed against when affixed).  
With respect to claim 14, Lasne discloses the application boom includes a longitudinal truss member (figure 1-4), and wherein the longitudinal truss member includes the longitudinal mount (figure 1-4, being the lower member of the truss).  
With respect to claim 15, Lasne discloses the application boom includes a longitudinal truss member (seen in figure 1, as the entire member) and a longitudinal extrusion member (upper bar 10), and wherein the longitudinal extrusion member includes the longitudinal mount (the longitudinal mount, being the lower part of the truss about #5).  
With respect to claim 16, Lasne as modified discloses wherein the first attachment includes a first fastener (a fastener of 11 having the shape shown in Zhang’s figure 72) having a first opposed surface to a portion of the first projection (as shown having a first side which goes about the noted first projection) and a second opposed surface to a portion of the first lip (having a second side edge which goes about the noted first lip), and the second attachment includes a second fastener (the fastener of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752